UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-8568 John Hancock Bank and Thrift Opportunity Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: October 31 Date of reporting period: April 30, 2012 ITEM 1. SCHEDULE OF INVESTMENTS Portfolio summary Top 10 Holdings (34.8% of Net Assets on 4-30-12) Wells Fargo & Company 4.4% SunTrust Banks, Inc. 3.0% PNC Financial Services Group, Inc. 4.3% Bank of America Corp. 3.0% Cullen/Frost Bankers, Inc. 4.2% SVB Financial Group 3.0% JPMorgan Chase & Company 3.8% BB&T Corp. 2.9% U.S. Bancorp 3.3% Zions Bancorporation 2.9% Industry Composition Commercial Banks 79.4% Diversified Financial Services 8.2% Thrifts & Mortgage Finance 11.4% Short-Term Investments & Other 1.0% 1 As a percentage of net assets on 4-30-12 2 Cash and cash equivalents not included. 3 Investments focused on one industry may fluctuate more widely than investments across multiple industries. 6 Bank and Thrift Opportunity Fund | Semiannual report Fund’s investments As of 4-30-12 (unaudited) Shares Value Common Stocks 91.9% (Cost $299,515,370) Financials 91.9% Commercial Banks 74.4% 1st United Bancorp, Inc. (I) 445,519 2,699,845 Ameris Bancorp (I) 243,266 3,016,498 Anchor Bancorp, Inc. (I) 88,416 937,210 Avenue Bank (R) 300,000 1,599,673 Bank of Marin Bancorp 12,596 466,934 Bar Harbor Bankshares 34,552 1,278,424 BB&T Corp. 322,283 10,325,947 Bond Street Holdings LLC, Class A (I)(S) 291,804 5,252,472 Bridge Capital Holdings (I) 150,564 2,302,124 Bryn Mawr Bank Corp. 80,000 1,719,200 BSB Bancorp, Inc. (I) 87,822 1,057,377 California United Bank (I) 86,082 941,737 Camden National Corp. 36,776 1,195,956 Centerstate Banks, Inc. 362,291 2,912,820 Citizens Republic Bancorp, Inc. (I) 484,565 8,174,612 City Holding Company 39,363 1,312,756 Comerica, Inc. 287,393 9,202,324 Cullen/Frost Bankers, Inc. 251,048 14,801,790 DNB Financial Corp. 78,515 1,089,788 Eastern Virginia Bankshares, Inc. (I) 69,998 269,492 ECB Bancorp, Inc. 27,208 256,027 Evans Bancorp, Inc. 47,032 705,950 Fifth Third Bancorp 452,067 6,432,913 First Bancorp, Inc. 146,499 2,125,700 First California Financial Group, Inc. (I) 325,499 1,777,225 First Horizon National Corp. 180,033 1,652,703 First Merchants Corp. 118,683 1,463,361 First Southern Bancorp, Inc., Class B (I) 78,390 587,925 FirstMerit Corp. 116,586 1,958,645 FNB Corp. 767,513 8,711,273 Glacier Bancorp, Inc. 223,556 3,330,984 Hancock Holding Company 232,176 7,471,424 Heritage Commerce Corp. (I) 387,733 2,613,320 Heritage Financial Corp. 134,466 1,761,505 Heritage Oaks Bancorp (I) 650,719 3,247,088 See notes to financial statements Semiannual report | Bank and Thrift Opportunity Fund 7 Shares Value Commercial Banks (continued) Horizon Bancorp 12,864 $323,787 Huntington Bancshares, Inc. 610,005 4,080,933 Independent Bank Corp. — MA 195,961 5,500,625 Intermountain Community Bancorp (I) 1,020,000 1,142,400 KeyCorp 216,866 1,743,603 M&T Bank Corp. 102,651 8,855,702 MB Financial, Inc. 213,354 4,410,027 NewBridge Bancorp. (I) 175,573 765,498 Northrim BanCorp, Inc. 77,232 1,694,470 Pacific Continental Corp. 183,645 1,632,604 Park National Corp. 39,113 2,630,349 Park Sterling Corp. (I) 329,909 1,553,871 Peoples Bancorp, Inc. 64,573 1,187,497 PNC Financial Services Group, Inc. 227,658 15,098,279 Prosperity Bancshares, Inc. 127,654 5,955,059 Sandy Spring Bancorp, Inc. 54,695 985,057 Sierra Bancorp 140,000 1,282,400 Southcoast Financial Corp. (I) 54,757 130,869 Southern First Bancshares Inc (I) 3,453 28,315 Southwest Bancorp, Inc. (I) 156,326 1,421,003 State Bank Financial Corp. (I) 103,998 1,793,966 Sun Bancorp, Inc. (I) 379,715 1,097,376 SunTrust Banks, Inc. 437,631 10,625,681 SVB Financial Group (I) 161,505 10,350,855 Talmer Bancorp, Inc. (I)(S) 505,965 3,833,116 TriCo Bancshares 202,536 3,329,692 Trustmark Corp. 123,537 3,144,017 U.S. Bancorp 359,665 11,570,423 Union First Market Bankshares Corp. 161,746 2,257,974 United Bancorp, Inc. (I) 317,968 1,128,786 Univest Corp. of Pennsylvania 19,000 305,900 Washington Banking Company 67,556 941,731 Washington Trust Bancorp, Inc. 123,905 2,932,831 Wells Fargo & Company 465,800 15,571,694 WesBanco, Inc. 99,295 2,033,562 Westamerica Bancorp. 30,499 1,398,989 Wilshire Bancorp, Inc. (I) 618,257 3,313,858 Zions Bancorporation 492,172 10,035,387 Diversified Financial Services 6.8% Bank of America Corp. 1,278,555 10,369,081 JPMorgan Chase & Company 307,556 13,218,757 Thrifts & Mortgage Finance 10.7% Berkshire Hill Bancorp, Inc. 358,903 8,143,509 Cheviot Financial Corp. 111,922 970,364 Citizens South Banking Corp. 343,181 1,715,905 First Defiance Financial Corp. 125,381 2,154,046 First Financial Holdings, Inc. 208,427 2,405,248 Flushing Financial Corp. 187,981 2,449,392 8 Bank and Thrift Opportunity Fund | Semiannual report See notes to financial statements Shares Value Thrifts & Mortgage Finance (continued) Heritage Financial Group, Inc. 95,762 $1,079,238 Hingham Institution for Savings 80,000 4,612,000 Home Federal Bancorp, Inc. 125,986 1,233,403 Homestreet Inc (I) 76,537 2,672,672 Kaiser Federal Financial Group, Inc. 109,586 1,533,108 New York Community Bancorp, Inc. 365,166 4,926,089 Southern Missouri Bancorp, Inc. 29,822 734,218 WSFS Financial Corp. 73,787 2,944,839 Shares Value Preferred Securities 3.8% (Cost $12,242,766) Financials 3.8% Commercial Banks 1.9% Banner Corp., 5.000% 4,000 3,621,625 First Republic Bank of San Francisco, 6.700% 20,000 519,200 First Southern Bancorp, Inc. (I) 134 398,572 Monarch Financial Holdings, Inc., Series B, 7.800% 43,339 1,213,492 Southern Community Capital Trust II, 7.950% 38,111 369,677 Zions Bancorporation, Series C, 9.500% 27,646 724,878 Diversified Financial Services 1.3% Bank of America Corp., Series MER, 8.625% 123,599 3,183,910 Citigroup Capital XII (8.500% to 3-30-15, then 3 month LIBOR + 5.870%) 50,000 1,287,000 Thrifts & Mortgage Finance 0.6% First Pactrust Bancorp Inc, 7.500% (I) 80,000 2,062,504 Maturity Rate (%) date Par value Value Corporate Bonds 2.1% (Cost $6,960,730) Financials 2.1% Commercial Banks 2.1% Regions Financial Corp. 7.375 12-10-37 $1,869,000 1,831,620 Synovus Financial Corp. 5.125 06-15-17 1,000,000 930,000 Synovus Financial Corp. 7.875 02-15-19 3,000,000 3,176,250 Western Alliance Bancorp 10.000 09-01-15 1,500,000 1,621,874 Capital Preferred Securities 0.1% (Cost $263,539) Financials 0.1% Commercial Banks 0.1% Banponce Trust I, Series A 8.327 02-01-27 360,000 260,384 See notes to financial statements Semiannual report | Bank and Thrift Opportunity Fund 9 Shares Value Warrants 1.1% (Cost $3,657,202) Financials 1.1% Commercial Banks 0.9% Bank of Marin Bancorp (Expiration Date: 12-5-18, Strike Price: $27.23) (I) 57,849 641,423 Comerica, Inc. (Expiration Date: 11-14-18, Strike Price: $29.40) (I)(J) 93,762 762,285 Horizon Bancorp (Expiration Date: 12-19-18, Strike Price: $17.68) (I) 118,860 1,591,760 TCF Financial Corp. (Expiration Date: 11-14-18, Strike Price: $16.93) (I) 71,775 153,599 Valley National Bancorp (Expiration Date: 11-14-18, Strike Price: $16.92) (I)(J) 33,222 49,501 Diversified Financial Services 0.1% Citigroup, Inc. (Expiration Date: 1-4-19; Strike Price: $106.10) (I) 1,045,183 433,751 Thrifts & Mortgage Finance 0.1% Washington Federal, Inc. (Expiration Date: 11-14-18, Strike Price: $17.57) (I)(J) 27,297 111,099 Maturity Yield (%) date Par value Value Certificate of Deposit 0.0% (Cost $60,669) Country Bank for Savings 1.640 08-28-12 $1,879 1,879 First Bank Richmond 2.226 12-05-13 19,076 19,076 First Bank System, Inc. 0.992 04-01-13 4,809 4,816 Framingham Cooperative Bank 1.147 09-08-13 3,862 3,862 Home Bank 0.867 12-04-13 18,442 18,442 Midstate Federal Savings and Loan 1.189 05-27-12 1,935 1,935 Milford Bank 0.995 06-04-13 1,853 1,853 Mount Mckinley Savings Bank 0.400 12-03-12 1,689 1,689 Newburyport Bank 1.250 10-22-12 2,010 2,010 Newton Savings Bank 0.999 05-30-13 1,892 1,892 OBA Federal Savings and Loan 0.750 06-15-13 1,307 1,307 Plymouth Savings Bank 0.600 04-21-13 1,908 1,908 Par value Value Short-Term Investments 0.5% (Cost $1,863,000) Repurchase Agreement 0.5% Repurchase Agreement with State Street Corp. dated 4-30-12 at 0.010% to be repurchased at $1,863,001 on 5-1-12, collateralized by $1,905,000 Federal Home Loan Bank, 0.700% due 4-24-15 (valued at $1,905,000, including interest) $1,863,000 1,863,000 Total investments (Cost $324,563,276) † 99.5% Other assets and liabilities, net 0.5% Total net assets 100.0% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. 10 Bank and Thrift Opportunity Fund | Semiannual report See notes to financial statements Notes to Schedule of Investments LIBOR London Interbank Offered Rate (I) Non-income producing security. (J) These securities are issued under the U.S. Treasury Department’s Capital Purchase Program. (R) Direct placement securities are restricted to resale and the Fund has limited rights to registration under the Securities Act of 1933. Value as a Original Beginning Ending percentage Issuer, acquisition Acquisition share share of Fund’s Value as of Description date cost amount amount net assets 4-30-12 Avenue Bank 1-29-07 $3,000,000 300,000 300,000 0.46% $1,599,673 (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. † At 4-30-12, the aggregate cost of investment securities for federal income tax purposes was $324,578,821. Net unrealized appreciation aggregated $24,192,329, of which $50,525,201 related to appreciated investment securities and $26,332,872 related to depreciated investment securities. See notes to financial statements Semiannual report | Bank and Thrift Opportunity Fund 11 F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 4-30-12 (unaudited) This Statement of assets and liabilities is the Fund’s balance sheet. It shows the value of what the Fund owns, is due and owes. You’ll also find the net asset value for each common share. Assets Investments, at value (Cost $324,563,276) $348,771,150 Cash 1,537,183 Receivable for investmentssold 20,469 Dividends and interestreceivable 313,602 Other receivables and prepaidexpenses 97,577 Totalassets Liabilities Payable for investmentspurchased 200,541 Payable toaffiliates Administrative servicesfees 28,470 Trustees’fees 59,785 Other liabilities and accruedexpenses 43,348 Totalliabilities Netassets Paid-incapital $331,427,604 Accumulated distributions in excess of net investmentincome (6,219,250) Accumulated net realized gain oninvestments 991,609 Net unrealized appreciation (depreciation) oninvestments 24,207,874 Netassets Net asset value pershare Based on 18,713,429 shares of beneficial interest outstanding — unlimited number of shares authorized with no parvalue $18.72 12 Bank and Thrift Opportunity Fund | Semiannual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statement of operations For the six-month period ended 4-30-12 (unaudited) This Statement of operations summarizes the Fund’s investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investmentincome Dividends $3,448,925 Interest 184,215 Total investmentincome Expenses Investment managementfees 1,833,576 Administrative servicesfees 398,508 Transfer agentfees 11,625 Trustees’fees 24,461 Printing andpostage 77,952 Professionalfees 26,845 Custodianfees 19,756 Stock exchange listingfees 19,212 Other 12,615 Totalexpenses Less expensereductions (239,104) Netexpenses Net investmentincome Realized and unrealized gain(loss) Net realized gain oninvestments Change in net unrealized appreciation (depreciation) ofinvestments Net realized and unrealizedgain Increase in net assets fromoperations See notes to financial statements Semiannual report | Bank and Thrift Opportunity Fund 13 F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of changes in net assets show how the value of the Fund’s net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Sixmonths ended Year 4-30-12 ended (unaudited) 10-31-11 Increase (decrease) in netassets Fromoperations Net investmentincome $1,447,694 $1,655,834 Net realizedgain 1,007,154 16,024,246 Change in net unrealized appreciation(depreciation) 62,055,920 (25,425,998) Increase (decrease) in net assets resulting fromoperations Distributions toshareholders From net investmentincome (7,690,492) 1 (1,743,149) From net realizedgain — (16,035,169) Totaldistributions From Fund sharetransactions Repurchased (4,007,449) (15,062,318) Total increase(decrease) Netassets Beginning ofperiod 297,595,010 338,181,564 End ofperiod Undistributed (accumulated distributions in excess of) net investmentincome Share activity Sharesoutstanding Beginning ofperiod 18,989,764 20,005,815 Repurchased (276,335) (1,016,051) End ofperiod 1 A portion of the distributions may be deemed a tax return of capital at year-end. 14 Bank and Thrift Opportunity Fund | Semiannual report See notes to financial statements Financial highlights The Financial highlights show how the Fund’s net asset value for a share has changed during the period. COMMON SHARES Periodended 4-30-12 1 10-31-11 10-31-10 10-31-09 10-31-08 10-31-07 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.08 0.08 0.07 0.29 0.62 0.64 Net realized and unrealized gain (loss) oninvestments 3.36 (0.49) 1.19 (3.63) (8.94) (3.52) Total from investmentoperations Less distributions to commonshareholders From net investmentincome (0.41) 3 (0.09) (0.06) (0.29) (0.68) (0.60) From net realizedgain — (0.82) (0.67) — (4.76) (3.72) From tax return ofcapital — — — (0.94) (0.51) — Totaldistributions Anti-dilutive impact of repurchaseplan 0.02 4 0.09 4 0.09 4 0.04 4 — — Net asset value, end ofperiod Per share market value, end ofperiod Total return at net asset value (%) 7 Total return at market value (%) 6 7 Ratios and supplementaldata Net assets applicable to common shares, end of period (inmillions) $350 $298 $338 $339 $439 $740 Ratios (as a percentage of average net assets): Expenses beforereductions 1.52 8 1.52 1.51 1.55 1.49 1.44 Expenses net of fee waivers andcredits 1.37 8 1.37 1.36 1.40 1.34 1.29 Net investmentincome 0.91 8 0.48 0.39 1.88 2.51 1.61 Portfolio turnover (%) 9 23 34 37 27 21 1 Six months ended 4-30-12.Unaudited. 2 Based on the average daily sharesoutstanding. 3 A portion of the distributions may be deemed a tax return of capital at year-end. 4 The repurchase plan was completed at an average repurchase price of $14.32, $14.82, $15.04 and $12.99 for 276,335, 1,016,051, 803,485 and 290,700 shares, and $4,007,449, $15,062,318, $12,088,382 and $3,776,593 for the period ended 4-30-12 and the years ended 10-31-11, 10-31-10 and 10-31-09,respectively. 5 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 6 Total return based on net asset value reflects changes in the Fund’s net asset value during each period. Total return based on market value reflects changes in market value. Each figure assumes that dividend and capital gain distributions, if any, were reinvested. These figures will differ depending upon the level of any discount from or premium to net asset value at which the Fund’s shares traded during theperiod. 7 Notannualized. 8 Annualized. See notes to financial statements Semiannual report | Bank and Thrift Opportunity Fund 15 Notes to financial statements (unaudited) Note 1 — Organization John Hancock Bank and Thrift Opportunity Fund (the Fund) is a closed-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
